Exhibit 10.1

 

AMENDMENT TO LOCK-UP AGREEMENT

 

This Amendment to Lock-up Agreement (this “Amendment”) is made effective as of
____________, 2018 by and between Wade Fredrickson (“Shareholder”) and NeuroOne
Medical Technologies Corporation, a Delaware corporation (the “Company”).
Shareholder and the Company are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”. Capitalized terms used and
not otherwise defined in this Amendment shall have the respective meanings given
to them in the Lock-up Agreement (as defined below).

 

Recitals

 

Whereas, Shareholder and the Company are parties to a lock-up agreement dated
March 1, 2018 (the “Lock-up Agreement”), and the Parties desire to amend Section
2(j) of the Lock-up Agreement.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration the receipt of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

 

1.       Amendment to Section 2(j) of the Lock-up Agreement. Section 2(j) of the
Lock-up Agreement is hereby deleted in its entirety and replaced with the
following:

 

“(j) If the first closing on a financing resulting in a minimum of $3 million in
gross proceeds to the Company has not occurred by December 31, 2018.”

 

2.       Construction. The terms of this Amendment amend and modify the Lock-up
Agreement as if fully set forth in the Lock-up Agreement. If there is any
conflict between the terms, conditions and obligations of this Amendment and the
Lock-up Agreement, this Amendment’s terms, conditions and obligations shall
control. All other provisions of the Lock-up Agreement not specifically modified
by this Amendment are preserved.

 

3.       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument. This Amendment may be
executed by facsimile or .pdf signature.

 

Signatures on the Following Page

 

 

 

In Witness Whereof, the Parties have executed this Amendment as of the Effective
Date.

 

Shareholder:   The Company:          

NeuroOne Medical Technologies Corporation

          By:

 

Wade Fredrickson   Name:  Dave Rosa   Title: CEO and President

 

 

Signature Page

to Amendment to Lock-up Agreement

 

 

 

 

